﻿We are grateful for this opportunity to be here. We greet the President of the General Assembly, Mr. Salim Ahmed Salim, and we wish to express our appreciation of the action which Mr. Kurt Waldheim has taken and continues to take on behalf of the people of Nicaragua.
3.	For 34 years, the Somoza regime usurped the representation of Nicaragua at the United Nations. For 34 years, intervention spoke in this hall through the voice of Somoza and his followers. For 34 years, the representatives who walked along these corridors and spoke in these forums on behalf of Nicaragua were an offence to the conscience of peoples.
4.	In 1945 it was Somoza and his National Guard, both of them the results of intervention, who made themselves members of the United Nations.
5.	On 19 July 1979 it was the people of Nicaragua who became a Member of the United Nations.
6.	For 34 years the Somoza regime found support in this Assembly among those representatives who were also enemies of their people.
7.	The triumph of the Popular Sandinist Revolution in Nicaragua also brought about the defeat of unjust positions, attitudes of surrender, a policy of intervention, crime, torture, theft, genocide, and the exploitation represented by the Somoza dictatorship and defended by his accomplices.
8.	But the Sandinist victory also resulted in a modest but resounding triumph for peoples who had fought for national liberation, true democracy and peace. And just as Somoza found accomplices in the United Nations, the people of Nicaragua found brothers in the United Nations.
9.	In our victory, we wish to greet the representatives of revolutionary Governments, of progressive Governments, of democratic Governments who sided with the people of Nicaragua.
10.	The war waged in Nicaragua was a war of liberation. In our country the people, united and led by the Sandinist Front for National Liberation, defeated in an unequal battle the occupation troops which North American intervention had left behind after assassinating Sandino.
11.	In Nicaragua, we always saw in Somoza and his so-called National Guard the exemplification of foreign aggression. Only thus can one understand the great unity of the people and the barbaric nature of the Somoza regime.
12.	The Somoza dictatorship has no equal in Latin America. A criminal capable of bombing schools, hospitals, entire cities, of assassinating women, children and old people, or setting fire to and looting the country, can only be a foreigner or, more accurately, a mercenary. Somoza faithfully followed in the footsteps of William Walker, that freebooter from the southern United States who, in 1857, after setting fire to the city of Granada in our country, left a sign which read1 'Here was Granada".
13.	We have said and say again that among other things, the Somoza dictatorship left our country in a state of economic bankruptcy. At this time we shall not draw attention to figures on the losses caused by the bombing of the dictatorship's air force, nor to the inability of our country to meet its payments, nor on its foreign debt, and so forth. But we do believe that it is our obligation energetically to appeal for unconditional support for the reconstruction of Nicaragua.
14.	Peoples who in Africa, Asia and Latin America have been subjected to slavery and servitude to the big, so-called "civilized" countries have been overcoming domination at the cost of immense sacrifices. 
15.	Men have been declared free in the world, and independence and sovereignty have been decreed in most countries on earth. But other, subtler forms of domination have replaced the shackles of slavery. The world market, international financial organizations and banks are instruments of political persuasion and of economic subjection. We know that the Somoza regime was the most faithful representative of those alien interests in our country.
16.	Somoza and his henchmen brought the economy of our country into bondage; they eased the way for the looting of our natural resources; they incurred debts with international banks on behalf of Nicaragua. But are we to blame the Somoza regime alone? Would it not be fitting to ask who bears the greater responsibility— whether it was Somoza who managed investments, loans, mortgages and so on, for personal gain, or those who provided those investments, loans and mortgages?
17.	In 1972, an earthquake shook our country. The losses were enormous and international assistance came swiftly. But it was no secret to anyone that the dictator and his clique of civilians and military officers shared everything among themselves, from food-stuffs to financial grants and loans.
18.	That fact was more than enough to justify condemning the dictatorship and refraining from giving it one cent more. But other interests prevailed, and considerations of economic and political bondage were more powerful than those of justice and morality.
19.	In the last two years of the dictatorship, world repugnance became more and more manifest. In those last two years the dictatorship's criminal activities increased blatantly; in those last two years thefts by the dictator and his accomplices were revealed.
20.	But, in that time, short-term loans and credits from the international banking system at high interest rates increased to such a degree that in the months to come the people of Nicaragua are due to pay back approximately $600 million. Nicaragua cannot pay that debt; nor will it incur new indebtedness to do so.
21.	Somoza and his accomplices have opened bank accounts and made investments outside our country with the money they obtained from international banks, money they stole from the people. It is Somoza and his accomplices who must be sued by Nicaragua's international creditors.
22.	It is our opinion that the external debt that the Somoza regime left in Nicaragua must be taken over internationally, and above all by the developed countries, the economically powerful countries, starting with those that routinely fed the Somoza regime with financing. So the people of Nicaragua proposes to this Assembly of the United Nations the adoption of that idea.
23.	As we have said, our struggle is one of national liberation, and at present we are at the stage of national reconstruction. That fact makes our country a target for imperialist policy.
24.	The most aggressive circles of the United States and of Central America dream of restoring the Somoza regime to our country. A macabre alliance is endeavouring to take over our revolution. It is trying to develop the idea that the Sandinist philosophy is a threat to the Government of El Salvador. It now appears to be alleged that the problems of El Salvador, such as the assassination of peasants, workers and clergy, are provoked by Nicaragua.
25.	Some North American representatives maintain that they have been informed by the Government of El Salvador and by industrialists and businessmen of El Salvador that we Sandinists have started various operations in that country to bring about the downfall of its Government. A member of the United States Senate, Richard Stone of Florida, for example, affirms this and rushes to the defence of the Salvadorian "democracy", saying that he will ask the Government of the United States to be more vigilant with regard to Nicaragua.
26.	We see all this as a provocation meant to justify economic, political and even military pressure on Nicaragua.
27.	We in Nicaragua could not prevent the people of El Salvador from rejoicing over our victory. We Nicaraguans could not prevent ourselves from becoming an example that would be of concern to the most notorious criminals in Latin America. But, at the same time, we have formulated a policy designed to normalize our relations with all Governments in the world, in a context of equality and mutual respect.
28.	With a view to our total economic and political emancipation, we decided to join the non-aligned countries, and at their Sixth Conference in Havana we defined our international position.
29.	We agree with the idea of the unity of the weak, and just as we have shared the triumph of our revolution with free peoples and those that are not yet free but are struggling to break the chains, so today we also consider the implementation of the treaties returning to Panama its sovereignty over the Canal Zone to be a victory for our peoples, but above all for the people of Panama, which had sworn to seize the Canal on 1 October of this year at whatever cost.
30.	At this time we recall the victory of the peoples of Latin America when, at the historic 17th Meeting of Consultation of Ministers for Foreign Affairs of the Organization of American States, imperialist attempts to intervene in Nicaragua were defeated.
31.	Today, the news speaks of the people captured in Puerto Rico. Members of the religious community, lawyers and politicians are being arrested. The human rights of the citizens of Puerto Rico are being violated by the maintenance of United States military bases on the island of Vieques and the non-recognition of Puerto Rico's inalienable right to independence.
32.	Let us see how many of those senators who are now concerned about the fate of the Somoza guards and about the security of the Salvadorian Government are going to protest because of this inconceivable violation of the human rights of the Puerto Ricans. 
33.	We place on record our protest against the escalation of repression unleashed against Puerto Rican patriots.
34.	In our struggle for peace, for independence and for genuine change, we support Bolivia in its struggle to obtain an outlet to the sea; we support the Patriotic Front of Zimbabwe, the South West Africa People's Organization [SWAPO], the Frente POLISARIO and the Palestine Liberation Organization [PLO], Nicaragua emphasizes its historical solidarity with the long- suffering, heroic and fighting people of Palestine. As we have said, we support the Palestine Liberation Organization, which is the legitimate representative of the Palestinian people, as well as the organizations I have mentioned as the legitimate representatives of peoples who are fighting for their freedom and independence.
35.	We also feel that we have a moral obligation to support the people of Belize in their striving for independence and the people of Korea with their goal of reunification and the withdrawal of North American troops from the south of that country.
36.	At the Sixth Conference of non-aligned countries, we stated our repugnance with regard to the genocidal Pol Pot clique, which, like Somoza, was the product of foreign intervention and, as such, was in its turn made use of as a spearhead for aggression against the heroic people of Viet Nam.
37.	Who does not know that the criminal regime set up by Pol Pot and his clique was the product of the expansionism of the Chinese leaders? Is it not that brutal and cowardly expansionism that has created crises in South-East Asia? Chinese troops have committed aggression against Viet Nam; Chinese troops continue to threaten Viet Nam. But the spirit of the people of Viet Nam has become stronger than the huge death-dealing Chinese divisions, and we look on with repulsion while a delegation of the so-called Democratic Kampuchea — in other words the representative of genocide—usurps a place in this Assembly. Those who voted in favour of that representation have done nothing other than to support the expansionist policy of the Chinese leaders, which form a bloc in international forums with the most reactionary and murderous sectors of the world.
38.	Nicaragua, a small, independent country that wishes to honour its position of non-alignment, associates itself with the heroic people of Viet Nam.
39.	We are waging and shall continue to wage a battle alongside and on behalf of the oppressed peoples of the world. We are waging a battle and shall continue to do so without compromise of any kind. We are striving and shall continue to strive for the advancement of our people, for the defence of our revolution, for a just peace that is that of sovereign peoples and for a genuine peace that is the peace of free peoples.